DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 	The change to title of the invention is accepted.
 Response to Arguments
 	Applicant’s arguments filed 1/14/21 with respect to the amended claim(s) have been considered but are largely moot because the arguments do not address the new grounds of rejection which have been introduced by adding the secondary reference Friedrichs (US 7,777,553) to teach a protection circuit to disconnect the converter when the measurements form the one or more sensors indicate a fault condition. The secondary reference is used in the rejection below to address the amended claim language. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 6, 10-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0124505) in view of Friedrichs (US 7,777,553).
With respect to claim 1, Wang discloses a system, comprising: a power source providing (Fig. 2 970) an alternating current (AC) output; a converter circuit (Fig. 2 980, 990,T1a - T6c, D1a-D6b) that receives the AC output from the power source and provides a direct current (DC) output (Fig. 2 Vdc), wherein the converter circuit comprises at least one switching device (Fig. 2 T1a) in parallel with at least one diode (Fig. 2 D1a) in each branch of the converter circuit; an electrical component [not shown] that is coupled to and receives the DC output from the converter circuit; a protection circuit (Fig. 2 211.1,D1) coupled to the converter circuit, the protection circuit [protection of blocking when not activated] comprising one or more blocking devices (Fig. 2 211.1) that selectively block current flow in the converter circuit, wherein each of the one or more blocking devices is in series with both the at least one diode and the at least one switching device in a branch of the converter circuit; and an information handling system (Fig. 2 290) communicably coupled to the blocking devices of the protection circuit, wherein the information handling system controls (Fig. 2 S1) operation of the blocking devices based on measurements (Fig. 2 voltage Node a - Node c) from one or more sensors (Fig. 2 989, 991.1-991.4) coupled to the power source, the converter circuit, the protection circuit, or the electrical component. Wang remains silent as to the response when a fault is detected.
 	It was well known at the time of filing of the invention to detect for faults and block power when a fault is detected. Friedrichs teaches a system with a protection circuit (Fig. 3 QFET) coupled to the converter circuit (Fig. 3 QJFET), the protection circuit comprising one or more blocking devices (Fig. 3 QFET) that selectively block current flow in the converter circuit, wherein each of the one or more blocking devices is in series JFET) in a branch (Fig. 3 QFET,QJFET) of the converter circuit; and an information handling system (Fig. 3 320) communicably coupled (Fig. 3 SFET) to the blocking devices of the protection circuit, wherein the information handling system controls (Fig. 3 SFET) operation of the blocking devices based on measurements (Fig. 3 current sense) from one or more sensors (Fig. 3 340) coupled to the power source (Fig.3 310), the converter circuit, the protection circuit, or the electrical component, wherein when the measurements form the one or more sensors indicate a fault condition (column 4, lines 41-49), the information handling system controls operation of the blocking devices in the protection circuit to disconnect the power source from the converter circuit (Fig. 3 QJFET and QFET turned OFF). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement 
a protection circuit coupled to the converter circuit, the protection circuit blocking when comprising one or more blocking devices that selectively block current flow in the converter circuit, wherein each of the one or more blocking devices is in series with both the at least one diode and the at least one switching device in a branch of the converter circuit; and an information handling system communicably coupled to the blocking devices of the protection circuit, wherein the information handling system controls operation of the blocking devices based on measurements from one or more sensors coupled to the power source, the converter circuit, the protection circuit, or the electrical component, wherein when the measurements form the one or more sensors indicate a fault condition, the information handling system controls operation of the blocking devices in the protection circuit to disconnect the power source from the converter 
   	With respect to claim 10, Wang in view of Friedrichs makes obvious the system of claim 1, wherein the measurements from one or more sensors comprise a current of 1a - T6c, D1a-D6b) coupled to the power source and the electrical component, wherein the converter circuit comprises at least one switching device (Fig. 2 T1a) in parallel with at least one diode (Fig. 2 D1a) in each branch of the converter circuit; receiving one or more measurements (Fig. 2 989,991.1-991.4) corresponding to the power source, the converter circuit, the electrical component, or a protection circuit coupled to the converter circuit; selectively causing blocking devices (Fig. 2 211.1-211.6) within the protection circuit to block current flow in the converter circuit based, at least in part, on the one or more received measurements, wherein each of the blocking devices is in series with both the at least one diode (Fig. 2 D1a) and the at least one switching device (Fig. 2 T1a) in a branch of the converter circuit. Wang remains silent as to the response when a fault is detected.
 	It was well known at the time of filing of the invention to detect for faults and block power when a fault is detected. Friedrichs teaches a method with selectively causing blocking devices (Fig. 3 QFET) within the protection circuit to block current flow in the converter circuit based (Fig. 3 QJFET), at least in part, on the one or more received FET) in a branch (Fig. 3 QFET, QJFET) of the converter circuit; and when the measurements indicate a fault condition (column 4, lines 41-49), causing the blocking devices within the protection circuit to disconnect (Fig. 3 SFET) the power source from the converter circuit. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement selectively causing blocking devices within the protection circuit to block current flow in the converter circuit based, at least in part, on the one or more received measurements, wherein each of the blocking devices is in series with both the at least one diode and the at least one switching device in a branch of the converter circuit; and when the measurements indicate a fault condition, causing the blocking devices within the protection circuit to disconnect the power source from the converter circuit. The reason for doing so was to protect the user, the converter and the load from fault conditions.

 	With respect to claim 12, Wang in view of Friedrichs makes obvious the method of claim 11, wherein the blocking devices are configured in a reverse blocking configuration (paragraph 32, may be JFETs which reverse block).  	With respect to claim 13, Wang in view of Friedrichs makes obvious the method of claim 11, wherein each of the blocking devices are operable to conduct current and block current in both directions (paragraph 32, may be JFETs which conduct and block bi-directionally).  .

 	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0124505) in view of Friedrichs (US 7,777,553) and further in view of Zeng (US 2015/0171750).
 	With respect to claim 5, Wang in view of Friedrichs makes obvious the system of claim 4, wherein the blocking devices comprise JFETs, but Wang remains silent as to the blocking devices comprising silicon carbine (SiC) JFETs. The use of SiC JFETs in power converters was well known at the time of filing of the invention. 

 	With respect to claim 15, Wang in view of Friedrichs and Zeng make obvious the method as set forth above. See claim 5 for additional details.
 	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0124505) in view of Friedrichs (US 7,777,553) and further in view of Gorrara (US 2016/0060975). 	With respect to claim 9, Wang in view of Friedrichs make obvious the system of claim 1 as set forth above, and remains silent as to the details of the device and load. Gorrara discloses a system wherein the power source is either disposed within a bottom hole assembly of a subterranean drilling assembly [paragraph 14], or disposed at a surface of a subterranean drilling assembly. It would have been obvious to one of ordinary skill in the art to implement wherein the power source is disposed within a bottom hole assembly of a subterranean drilling assembly in order to reduce the long distance cabling and power loss by powering from a surface device. 	With respect to claim 19, Wang in view of Friedrichs and Gorrara make obvious the method as set forth above. See claim 9 for additional details. 	
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRY R BEHM/Primary Examiner, Art Unit 2839